                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       No. 5:19-cv-249-FL


MATTHEW BRADLEY,                                     )
                                                     )
                               Plaintiff,            )
                                                     )
       - against –                                   )
                                                     )
ANALYTICAL GRAMMAR, INC.                             )
                                                     )
                               Defendant.            )


                        RICHARD LIEBOWITZ’S RESPONSE TO
                          COURT’S ORDER TO SHOW CAUSE


      Richard Liebowitz, via undersigned counsel, respectfully submits this response to the

Court’s Order to Show Cause, dated February 18, 2021. [Dkt. #62]:

      1.     As of November 30, 2020, Mr. Liebowitz was temporarily suspended from practice

      in the United States District Court for the Southern District of New York pending further

      hearing (the “SDNY suspension”).

      2.     On December 14, 2020, Mr. Liebowitz notified the United States District Court for

      the Eastern District of North Carolina (“EDNC”) of the SDNY suspension. A true and

      correct copy of the notification, dated 12/14/20, is attached hereto as Exhibit A.

      3.     On January 27, 2021, EDNC ordered Mr. Liebowitz to show cause why imposition

      of a reciprocal suspension was unwarranted. A true and correct copy of the EDNC order is

      attached hereto as Exhibit B.

      4.     Mr. Liebowitz did not respond to the EDNC order within 30 days.

      5.     In light of the Clerk’s entry of judgment against Plaintiff, dated March 3, 2021
          Case 5:19-cv-00249-FL Document 65 Filed 03/04/21 Page 1 of 3
      [Dkt. #64], the case is now closed. To the extent further proceedings are required, then in
     the interests of justice, Mr. Liebowitz respectfully requests leave of Court to continue to

     appear as counsel for the limited purpose of helping Plaintiff to oppose any ancillary

     motion practice brought by Defendant.

Dated:      March 4, 2021
            Charlotte, North Carolina

                                                            Respectfully submitted:


                                                            LIEBOWITZ LAW FIRM, PLLC

                                                            By: /s/RichardLiebowitz/
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Ste. 305
                                                            Valley Stream, NY 11580
                                                            (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Lead Counsel for Plaintiff


                                                            ALLAN LAW FIRM, PLLC

                                                            By: /s/Albert P Allan/
                                                            Albert P. Allan
                                                            N.C. Bar No. 18882
                                                            435 East Morehead Street
                                                            Charlotte, NC 28202
                                                            T: 704-371-5605
                                                            F: n/a
                                                            alallan@allaniplitigation.com

                                                            Local Civil Rule 83.1(d) Counsel
                                                            for Plaintiff Matthew Bradley




         Case 5:19-cv-00249-FL Document 65 Filed 03/04/21 Page 2 of 3
                                     Certificate of Service

       I, Albert P. Allan, hereby certify that on March 4, 2021, the foregoing RICHARD

LIEBOWITZ’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE was served upon

counsel of record using the court’s CM/ECF system, which will send notifications of the filing to

the following:

                                       Dan G. Booth, Esq.
                                     dan@danboothlaw.com

                                    Sloan L.E. Carpenter, Esq.
                                 sloancarpenter@parkerpoe.com

                                  Catherine R.L. Lawson, Esq.
                                catherinelawson@parkerpoe.com

                                  Christopher M. Thomas, Esq.
                                  christhomas@parkerpoe.com

Date: March 4, 2021                                 /s/Albert P. Allan
                                                      Albert P. Allan




           Case 5:19-cv-00249-FL Document 65 Filed 03/04/21 Page 3 of 3
